1

2

3                              UNITED STATES DISTRICT COURT
4                                     DISTRICT OF NEVADA
5                                                ***
6     JOSHUA J. HAWKINS,                               Case No. 3:20-cv-00209-MMD-WGC
7                                  Petitioner,                        ORDER
             v.
8
      STATE OF NEVADA, et al.,
9
                               Respondents.
10

11          In this federal habeas proceeding under 28 U.S.C. § 2254, Respondents have filed
12   a motion to dismiss (ECF No. 17 (“Motion”)) Petitioner Joshua Hawkins’s habeas petition
13   (ECF No. 6 (“Petition”)). In addition to arguing that the Petition is wholly unexhausted, not
14   cognizable, and conclusory, Respondents contend dismissal is appropriate because
15   Hawkins failed to comply with Local Rules requiring parties to a lawsuit to file written
16   notification whenever their contact information changes. The Court finds this argument
17   meritorious and will grant the Motion.1
18          The Court’s order issued on November 2, 2020 was returned as undeliverable
19   when mailed to Hawkins at his address on record. (ECF Nos. 12, 13.) When Respondents
20   sought an extension of time to respond to Hawkins’s Petition, they attached
21   documentation that Hawkins was granted parole on July 14, 2020 and was released on
22   November 10, 2020. (ECF No. 14-1.) Hawkins has not filed a document in this case or
23   otherwise contacted the Court since May 27, 2020. (See ECF No. 9.)
24          The Local Rules provide that an attorney or pro se party must immediately file with
25   the Court written notification of any change of mailing address and must also file proof of
26   service on the opposing party. See LR IA 3-1. It further provides that “[f]ailure to comply
27          1Alternatively,Hawkins’s failure to respond to the motion constitutes his consent
28   to the Court granting it. See LR 7-2(d).
1    with this rule may result in the dismissal of the action, entry of default judgment, or other

2    sanctions as deemed appropriate by the court.” Id. Hawkins has not filed a notice of

3    change of address. Because Hawkins appears to have abandoned his pursuit of habeas

4    relief, dismissal is the appropriate sanction.

5           It is therefore ordered that Respondents’ motion to dismiss (ECF No. 17) is

6    granted.

7           It is further ordered that Respondents’ pending motions for extension of time (ECF

8    Nos. 14, 15, 16) are granted nunc pro tunc as of their respective filing dates.

9           It is further ordered that Hawkins’s petition for writ of habeas corpus (ECF No. 6)

10   is dismissed.

11          It is further ordered that a certificate of appealability is denied as reasonable jurists

12   would not find dismissal to be debatable or wrong.

13          The Clerk of Court is directed to enter judgment accordingly and close this case.

14          DATED THIS 28th Day of April 2021.

15

16
                                                 MIRANDA M. DU
17                                               CHIEF UNITED STATES DISTRICT JUDGE
18

19

20

21

22

23

24

25

26
27

28


                                                      2
